Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  160308 & (21)(23)(25)(29)                                                                              David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160308
                                                                   COA: 347720
                                                                   Tuscola CC: 13-012924-FH
  JAMSHID BAKSHI ZAHRAIE,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the motions to amend the application and add issues are
  GRANTED. The application for leave to appeal the July 30, 2019 order of the Court of
  Appeals is considered, and it is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2020
         a0622
                                                                              Clerk